Lected and Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims (1-5) directed to Group I  non-elected without traverse.  Accordingly, claims (1-5) been cancelled.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim 6 is the inclusion of the limitation underlined: 

    PNG
    media_image1.png
    89
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    502
    media_image2.png
    Greyscale

in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts: 
Ito et al. (US PG Pub 20170324304) teaches he control circuit 73 includes a microcomputer or a memory, and according to a computer program stored in the memory, a rotating force is generated in the rotor 36, and control processing of outputting a supporting force for supporting the rotation shaft 30 is performed. In addition, the control circuit 73 switching-controls the transistors SW1, SW2, . . . , and SW6 and the transistors SY1, SY2, . . . , and SY6 based on an output signal of the hall sensors 37a, 37b, 37c, and 37d, according to the performance of the control processing, but Ito et al. doesn’t teaches determining at least signal parameters, signal amplitude, signal phase and signal offset of respective partial signal; calculating an intermediate variable; determining the amplitude of a specified harmonic; determining a current axial distance between the signal generator and the signal sensor depending on the determined amplitude and determining a current torque of the electric machine depending on the determined distance as claimed in claim 6. 
WU (CN 205836531) teaches a first set of sensors of the brushless DC motor is respectively provided for at least partial parameter measuring rotating speed, voltage, current, torque, input end of the motor controller is connected with the first group of sensors; the signal input end of the motor driver is connected with the control signal output end of the motor controller; the signal input end of the vehicle controller is respectively connected with the pure electric vehicle accelerator pedal main driving signal output end and the pure electric automobile brake signal output end; the steel belt type continuously variable transmission is provided with a shift actuator and a second group of sensors measuring at least some parameters of the clutch, the driving belt wheel and the driven belt wheel rotating speed and pressure, shift position switch, input end of the speed controller is connected to the sensors of the second group, the output end of the speed controller and the input end is connected with the gear-shifting actuator; the whole vehicle controller, a motor controller and a speed controller through the vehicle communication bus; wherein the vehicle controller comprises vehicle speed signal is obtained through the vehicle communication bus bidirectional communication in real time and the speed controller and the motor controller, the accelerator pedal main drive signal, a brake signal, and a set of parameters of motor speed and torque load current according to the set of parameters to determine the condition of the pure electric vehicle and corresponding to the working condition of the gear ratio and torque, command the speed controller controls the shift actuator to perform, but WU doesn’t teaches determining at least signal parameters, signal amplitude, signal phase and signal offset of respective partial signal; calculating an intermediate variable; determining the amplitude of a specified harmonic; determining a current axial distance between the signal generator and the signal sensor depending on the determined amplitude and determining a current torque of the electric machine depending on the determined distance as claimed in claim 6. 
Dib (US PG Pub 20140346990) teaches Control means (1) of the electric machine include means (2) for determining the position and the speed of the rotor of the electric machine (4) and means (3) for controlling the torque of electric machine (4). Means for determining the rotor position and means for determining speed (2) determine the position and the speed of the rotor from the measurements of currents i.sub.m and voltages u.sub.m. These are the currents and the voltages of each one of the three phases of electric machine (4). Means for controlling torque (3) apply voltages to the motor terminals according to position .theta. and to speed .omega., and according to currents i.sub.m and voltages u.sub.m in order to provide a torque setpoint for electric machine (4), but Dib doesn’t teaches determining at least signal parameters, signal amplitude, signal phase and signal offset of respective partial signal; calculating an intermediate variable; determining the amplitude of a specified harmonic; determining a current axial distance between the signal generator and the signal sensor depending on the determined amplitude and determining a current torque of the electric machine depending on the determined distance as claimed in claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
number is (571)270-7850. The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOSE A GONZALEZ QUINONES/ 
Primary Examiner, Art Unit 2834 
July 27, 2022e